 



Exhibit 10.15
2007 Schedule – ABF Annual Incentive Compensation Plan
Pursuant to the Annual Incentive Compensation Plan (the “Plan”), the Arkansas
Best Corporation Board Compensation Committee has adopted the following
Individual Award Opportunities, Performance Goals, Performance Measures, and
Participants for ABF in 2007.
I. Individual Award Opportunities
The Individual Award Opportunities provided by this plan are based on
(a) reaching set performance goals for your company’s Return on Capital Employed
(“ROCE”) and (b) your Target Incentive Award. The formula below illustrates how
your benefit is computed:
Your Benefit = [Percent of Target x Your Target Incentive Award x Your Base
Salary]
“Percent of Target” is shown in Table 1 of Appendix A and depends on the ROCE
achieved by the Company for the year.
     A. Performance Goals The performance goals are listed in Appendix A, Table
1.
     B. Target Incentive Award. Target Incentive Award is a percentage of your
Base Salary. The percentage varies for each level of management within the
Company. The Target Incentive Awards are listed in Appendix A, Table 2.
C. Base Salary. Base Salary means as to any specific Plan Year, a participant’s
base salary paid in the fiscal year for which the annual incentive is earned.
Base Salary is not reduced by any voluntary salary reductions or any salary
reduction contributions made to any salary reduction plan, defined contribution
plan or other deferred compensation plans of the Company, but does not include
any payments under the Plan, any stock option or other type of equity plan, or
any other bonuses, incentive pay or special awards.
II. Performance Measure
ROCE for the Company is calculated as the following ratio:
Net Income + After-tax Effect of Interest Expense +
After-tax Effect of Imputed Interest Expense
Average Equity + Average Debt + Average Imputed Debt +Average Net Book Value of
Assets Used by ABF
Not Owned by ABF
“Net Income” for the ROCE calculation is net income determined in accordance
with Generally Accepted Accounting Principles after taking into account the
Section IV Required Adjustments, except that: (i) 1/10th of the 2006 after-tax
settlement accounting charge will be deducted from net income, and (ii) the
after-tax annual incentive earned by ABF employees under this Plan will be added
back.
“Imputed Interest Expense” consists of the interest attributable to Average
Imputed Debt assuming an interest rate of 7.5%
“Interest Expense” for the ROCE calculation is (i) interest on long and
short-term indebtedness and other interest bearing obligations, and (ii) net
interest expense on net inter-company payables.

 



--------------------------------------------------------------------------------



 



“Average Debt” is the average of the beginning of the year and end of the year
current and long-term debt and includes intercompany payables. Neither the
beginning of the year debt nor the end of the year debt can be less than zero.
“Average Imputed Debt” consists of the average of the beginning or the year and
the end of the year present value of all payments determined using an interest
rate of 7.5% on operating leases of revenue equipment with an initial term of
more than two years, plus the average of the beginning of the year and the end
of the year book value of real estate and structures leased from an affiliated
company under an operating lease.
“Assets Used by ABF Not Owned by ABF” consists of assets owned by Arkansas Best
Corporation and its subsidiaries, other than ABF, that are used by ABF in its
operations. (See Appendix B.)
III. Participants
Participants in the Annual Incentive Compensation Plan are the following job
positions and other job positions or key employees as may be specifically
approved by the Board of Directors:

     
ABF Freight System, Inc.
  Senior Vice President, Vice President, Regional Vice President and Vice
President Sales Center, Controller, Department Directors, Managing Directors of
National Sales

IV. Required Adjustments
The following adjustments shall be made:
Net Income for the Performance Measure shall be adjusted to exclude any of the
following events: (i) losses due to changes in the tax law or other such laws or
regulations affecting reported results, (iii) accruals for reorganization and
restructuring programs, (iv) an extraordinary, unusual or non-recurring items as
described in Accounting Principles Board Opinion (ABP”) No. 30, (v) any change
in accounting principle as defined in APB No. 20, and (vi) any loss from a
discontinued operation as described in Financial Accounting Standards No. 144.
V. Discretionary Adjustments
Prior to a Change In Control, the Compensation Committee may reduce any
Participant’s Final Award if the Compensation Committee determines, in its sole
discretion, that events have occurred or facts have become known which would
make a reduction appropriate and equitable.

 



--------------------------------------------------------------------------------



 



Appendix A
2007 Schedule
Table 1

              Return on Capital Employed Earned   Percent of Target Incentive
Award Earned (“ROCE”)   (“Percent of Target”)  
7%
      40%    
 
           
8%
      60%    
 
           
9%
      80%    
 
           
10%
      100%    
 
           
11%
      120%    
 
           
12%
      140%    
 
           
13%
      160%    
 
           
14%
      190%    
 
           
15%
      220%    
 
         
Above 15%
  Increase Percent of Target by 30% for each percentage point above 15% ROCE

Table 2

      Job Title   Target Incentive Award
Senior Vice President
  _____;%
 
   
Vice President
  _____;%
 
   
Regional Vice President and Vice President Sales Center, Controller
  _____;%
 
   
Department Director
  _____;%
 
   
Managing Director of National Sales
  _____;%

 